
	
		III
		109th CONGRESS
		2d Session
		S. RES. 469
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 8, 2006
			Mr. Lieberman (for
			 himself, Mr. Martinez,
			 Mr. Nelson of Florida,
			 Mr. Menendez, Mr. Ensign, Mr.
			 McCain, Mr. Biden,
			 Mr. Dodd, Mr.
			 Salazar, Mr. Frist,
			 Mr. Durbin, Mr.
			 DeWine, Mr. Chambliss,
			 Mr. Lautenberg, Mr. Sununu, Mr.
			 Allard, and Mr. Graham)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			May 23, 2006
			Reported by Mr. Lugar,
			 without amendment
		
		
			May 25, 2006
			Considered and agreed to
		
		RESOLUTION
		Condemning the April 25, 2006, beating and
		  intimidation of Cuban dissident Martha Beatriz Roque.
	
	
		Whereas
			 the 47-year communist dictatorship of Fidel Castro in Cuba received the lowest
			 rating from Freedom House in its Freedom in the World 2005
			 report for political rights and civil liberties, and is categorized by that
			 organization as repressive and having virtually no
			 freedom;
		Whereas
			 Human Rights Watch describes Cuba in its World Report 2006 as
			 an undemocratic government that represses nearly all forms of political
			 dissent;
		Whereas
			 human rights observers have documented that the regime in Cuba attempts to
			 intimidate human rights dissidents and their families through acts of
			 repudiation, consisting of mobs of regime supporters screaming threats
			 and insults;
		Whereas, on April 25, 2006, an act of
			 repudiation against Martha Beatriz Roque became violent when she was punched,
			 knocked down, and dragged outside her home in Havana while she was leaving to
			 attend a meeting with Michael E. Parmly, the Chief of Mission-Designate for the
			 United States Interests Section in Havana, Cuba;
		Whereas
			 Martha Beatriz Roque is a citizen of Cuba and leader of the Assembly to Promote
			 Civil Society in Cuba, a coalition of 365 independent civil society groups
			 within Cuba;
		Whereas, in March 2003, the regime of Fidel
			 Castro imprisoned dozens of Cuban dissidents including Martha Beatriz Roque for
			 their activities supporting freedom and democracy; and
		Whereas
			 Martha Beatriz Roque was released in 2005 for health reasons without a pardon
			 or a commutation of her sentence: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns the brutality of the regime of
			 Fidel Castro toward Martha Beatriz Roque, a 61-year-old woman in frail
			 health;
			(2)demands the regime of Cuba allow the people
			 of Cuba to exercise their fundamental human rights, rather than responding to
			 calls for freedom with imprisonment and intimidation;
			(3)commends the courage and perseverance of
			 Martha Beatriz Roque and all dissidents in Cuba;
			(4)calls on the regime of Cuba to release the
			 hundreds of political prisoners still held today and to stop the intimidation
			 of dissidents and their families; and
			(5)calls for continued international support
			 and solidarity with pro-democracy leaders in Cuba.
			
